DETAILED ACTION
This office action is in response to the application filed on 10/08/2020.
Claim 1 is presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites in part “an interphase” however based on specification pg. 19 lines 8-10, it seems this should read “an interface”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data module …configured to protect user privacy related (UPR) data, provide intelligent data proxy service, provide intelligent web proxy service and secure data storage” and “a cloud module … configured to execute the decentralized applications and securely communicate over the internet connection.” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haeger et al. (hereinafter Haeger, US 2014/0122866 A1) in view of Collin et al. (hereinafter Collin, US 2018/0068097 A1).
Regarding Claim 1 Haeger discloses A system for protecting privacy data of an online user (Haegar: para.0022 “With the techniques above, crypto proxy 104 can handle all of the cryptographic duties that users at client nodes 102-102N previously performed for data privacy purposes.” user data is protected using cryptographic methods) 
over an internet connection (Haeger: para.0001 “Generally speaking, a cloud storage service enables a user to upload files to a cloud storage server for centralized storage in a remote storage location (i.e., in "the cloud").” para.0014 “In the embodiment of FIG. 1, client nodes 102-102N and crypto proxy 104 are part of the same private network 106. For example, client nodes 102-102N and crypto proxy 104 can be part of the same corporate or organizational intranet. In contrast, cloud storage server 108 is not part of private network 106.” private network 106 is connected to cloud storage server via an internet connection as seen in Fig. 1 between Crypto Proxy 104 and Cloud Storage Server 108) comprising: 
5an application module comprising a plurality of applications (Haeger: para.0018 “As another example, if client node 102 is a smartphone or tablet running, e.g., Apple iOS.TM., client application 114 can be an iOS program.” smartphones and tablets typically consist of more than one app on the device) 
and an online access portal (examiner notes that in applicants specification pg.4 line 22-pg.5 line 2, an online access portal is simply a type of web browser application “Online Access Portal 4 A portal application consisting of a personalized UI, a secured browser engine such as one based on the open-source Gecko…”) in electronic communication with an internet device (Haegar: para.0018 “In further embodiments, one or more of client applications 114-114N can be implemented as a web-based client that executes in a standard web browser” a standard web browser that would run on the client device is in electronic communications with the web, i.e. an internet device such as a server); 
a data module (Haeger: Fig. 1 the software of Crypto Proxy 104) in electronic communication with the application module (Haeger: Fig.1 it can be seen in Fig. 1 that client nodes 102-102N are in communication with the Crypto Proxy 104) and 
configured to protect user privacy related (UPR) data (Haeger: para.0022 “With the techniques above, crypto proxy 104 can handle all of the cryptographic duties that users at client nodes 102-102N previously performed for data privacy purposes. For example, users no longer need to encrypt their files at client nodes 102-102N prior to upload or decrypt their files at client nodes 102-102N after download; crypto proxy 104 can handle these tasks automatically and transparently. Thus, these techniques streamline the user experience of interacting with cloud storage server 108 while maintaining the privacy benefit of file encryption/decryption.” crypto proxy 104 performs duties that provide privacy benefits thereby protecting user privacy related data by encrypting and decrypting data automatically), 
provide intelligent data proxy service, provide intelligent web proxy service (Haeger: Fig. 2 steps 202-212 and para.0028-0031 “FIG. 2 illustrates a process 200 that can be performed by crypto proxy 104 for uploading user files from client nodes 102-102N to cloud storage server 108 according to one embodiment….At block 206, crypto proxy 104 can retrieve an encryption key associated with the user of the client node (i.e., the user that originated the upload request)…. Once crypto proxy 104 has retrieved the encryption key at block 206, crypto proxy 104 can encrypt the file using the encryption key (block 208) and transmit the encrypted file to cloud storage server 108 (block 210).” the Crypto Proxy 104 provides general proxy services to user devices.  It can be seen in para.0015 “Server application 110 can be implemented as a custom application or a web-based application, and can interact with client components (e.g., client applications (client apps) 114-114N) of client nodes 102-102N to enable various cloud storage management functions.” that the server application 110 of cloud storage server 108 that crypto proxy 104 communicates with is a web based application.  As the proxy deals with data being uploaded to a cloud storage, and deals with a web application, it reads on both a data proxy service and a web proxy service.  A review of applicant’s specification does not seem to define any differences between a web proxy and a data proxy.  Regarding the term “intelligent”, a review of the specification did not result in any definition that would define this as anything other than automatically performing the task based on some data.  Crypto proxy 104 provides automatic proxy services para.0022 “With the techniques above, crypto proxy 104 can handle all of the cryptographic duties that users at client nodes 102-102N previously performed for data privacy purposes. For example, users no longer need to encrypt their files at client nodes 102-102N prior to upload or decrypt their files at client nodes 102-102N after download; crypto proxy 104 can handle these tasks automatically and transparently.”) and 
secure data storage (Haeger: para.0031 “Once crypto proxy 104 has retrieved the encryption key at block 206, crypto proxy 104 can encrypt the file using the encryption key (block 208) and transmit the encrypted file to cloud storage server 108 (block 210). Crypto proxy 104 can also store the file (in either encrypted or unencrypted form) in a cache that is local to crypto proxy 104 (e.g., cache 124). As explained in further detail below, crypto proxy 104 can use cache 124 to accelerate the download of cloud-stored files from cloud storage server 108 to requesting clients.” Fig. 1 cache 124. This cache stores a copy of the file being sent to remote storage in encrypted form at the crypto proxy 104, in encrypted form, thereby secure.), 
said data 10module (Haeger: Fig. 1 the software of Crypto Proxy 104) comprising: 
a data sphere (Examiner notes that a data sphere in view of specification seems to be a name of some software that generally provides proxy services pg.5 lines 7-10“DataSphere is an intelligent data proxy service for MyApp, and controls the interface layer for connection to the Internet” it can be seen in Haeger Fig. 1 that 116, 118, 120, and 122 seem to provide the proxy functionalities); 
a database (Haeger: para.0031 “Once crypto proxy 104 has retrieved the encryption key at block 206, crypto proxy 104 can encrypt the file using the encryption key (block 208) and transmit the encrypted file to cloud storage server 108 (block 210). Crypto proxy 104 can also store the file (in either encrypted or unencrypted form) in a cache that is local to crypto proxy 104 (e.g., cache 124). As explained in further detail below, crypto proxy 104 can use cache 124 to accelerate the download of cloud-stored files from cloud storage server 108 to requesting clients.” Fig. 1 cache 124. This cache stores a copy of the file being sent to remote storage in encrypted form at the crypto proxy 104) and 
an interphase (In view of specification pg. 19 lines 8-10, this seems to mean “interface”.  Haeger: para.0014 “Crypto proxy 104 is, in turn, communicatively coupled with a cloud storage server 108. In the embodiment of FIG. 1, client nodes 102-102N and crypto proxy 104 are part of the same private network 106. For example, client nodes 102-102N and crypto proxy 104 can be part of the same corporate or organizational intranet. In contrast, cloud storage server 108 is not part of private network 106. For example, cloud storage server 108 can be separated from client nodes 102-102N and crypto proxy 104 via a network firewall (not shown).” para.0019 “In one embodiment, crypto proxy 104 can be a physical device, such as a network appliance or a server computer system.” crypto proxy 104 can be a hardware server coupled to a remote cloud storage, via an interface as seen in Fig. 1.); and 
a cloud module (Haeger: Fig. 1 the software of Cloud Storage Server 108) 
comprising a user-end distributed internet service (Haeger: Fig. 1 server app 110) in electronic 15communication with the data module (Haeger: para.0015 “For example, server application 110 can receive user files that are uploaded from client nodes 102-102N via client applications 114-114N and store the uploaded files in server storage 112 (thereby placing the files in "the cloud").” when user files are uploaded to 108 from 102, the process of Fig.2 is performed, wherein the proxy 104 automatically encrypts the data and forwards to the server app 110. para.0013 “In one embodiment, the crypto proxy can automatically encrypt files that the crypto proxy receives from client nodes for upload to the cloud storage server” thereby in communication with data module, i.e. software of cypto proxy 104.) and 
configured to execute the applications and securely communicate over the internet connection (Haeger: para.0015 “Server application 110 can be implemented as a custom application or a web-based application, and can interact with client components (e.g., client applications (client apps) 114-114N) of client nodes 102-102N to enable various cloud storage management functions.” para.0018 “As noted above, client nodes 102-102N can each include a client application (114-114N) that interacts with server application 110 to facilitate the management of cloud-stored data.” the server application 110 interacts with client apps 114 that are on client nodes 102, as seen in Fig. 1 via the crypto proxy 104, thereby securely communicating with the client devices over internet connection between cypto proxy 104 and server 108 as seen in Fig. 1.).
However Haeger does not explicitly disclose an application module comprising a plurality of decentralized applications and a cloud module configured to execute the decentralized applications.
Collin discloses an application module comprising a plurality of decentralized applications (Collin: Fig. 1, 2 para.0024 “A user interface of the decentralized application (DApp user interface) 40 executes on the user, i.e., client, system 24 to provide an interface to services of the decentralized application 28.”  para.0050 “The registry checking function 160 is a read call of the registry contract 56 to determine if an address included with the read call is in the list of registered applications 164. The registry checking function 160 receives an identifier of the decentralized application 28, such as an address of the application 28 on the blockchain, as an input, reads a list of registered applications 164 stored by the registry contract 56, and, if the identifier is contained in the list 164, provides as an output an address of an entitlement contract 60 stored in the list 164 corresponding to the application 28.” the User system 24 comprises a DApp user interface that allows users to access the Decentralized Application of the user system.  It can be seen that the user can make a contract with multiple decentralized applications, and remote system checks if the list of applications user has access to is on the list, and outputs an address for the contract specific to the application being requested.) and 
a cloud module (Collin: para.0030 “the distributed nodes 68 of the blockchain system each may be a .. cloud server, etc..” VM of the distributed nodes) configured to execute the decentralized applications (Collin: fig. 3 and 4 para.0025 “The contracts 56, 60 includes program instructions to be executed by distributed nodes of the blockchain system 36 to enable the decentralized application 28 to execute only authorized transactions.” para.0028 “The virtual machine module 80 executes contracts stored on the blockchain of the blockchain system 36.” software/VM of distributed nodes use modules 56 and 60 to execute decentralized application 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Haeger with Collin in order to incorporate an application module comprising a plurality of decentralized applications and a cloud module configured to execute the decentralized applications.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of a more resilient network that comes from the underlying architecture associated with decentralized applications (Collin: para.0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0374050 A1 Murari et al. para.0015 and Fig. 1 that shows the application server acting as the proxy, similar to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453